ALIREAD, J.
Epitomized Opinion
This was an action brought by Lincoln to recover the sum of $1,000 deposited with Tatum under a written contract. A written proposition was made by the owner of certain real estate to Tatum as gent. Tatum sold premises to one Lincoln, who ieposited $l,0i00 with the agent. The written ontraet provided for a payment of $1,000 upon the igning of the agreement. The printed acceptance, owever, provided that $1,000 was to be paid to the gent, Tatum, in trust. At the close of plaintiff’s evidence the court direetel a verdict for defendant, pon the ground that the trust proposition was not linding as the original contract required the pay-nent of $1,000 to the vendor. In reversing the ¡udgment of the lower court, the Court of Appeals eld:
1. Where there is an irreconcilable inconsistency otween the printed and written portions of a con-n-act, the written portions will be allowed to pre-ail.
2. Where the written portion of a contract does lot provide to whom the $1,000 cash payment was to ie made, the printed portions specifically setting orth the person to whom payment is to be made hould be given full force and effect.